     Case 1:19-cv-01350-NONE-JLT Document 28 Filed 11/19/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    NATHANIEL MARCUS GANN,                          Case No. 1:19-cv-01350-NONE-JLT (PC)
12                       Plaintiff,                   ORDER DISCHARGING ORDER TO
                                                      SHOW CAUSE AND DIRECTING
13           v.                                       DEFENDANTS TO FILE WAIVER OF
                                                      SERVICE
14    G. UGWUEZE, et al.,
                                                      (Doc. 26)
15                       Defendants.
16

17          On November 12, 2020, the Court ordered the California Department of Corrections and

18   Rehabilitation to file a “Notice of E-Service Waiver” or otherwise explain its failure to respond to

19   the request issued to Defendant Igbinosa to waive personal service. (Doc. 26.) Defendants’

20   counsel responded to the order to show cause on behalf of CDCR on November 17, 2020. (Doc.

21   27.) Counsel attached a revised Notice of E-Service Waiver, indicating that Defendant Igbinosa

22   intends to waive service. Upon review of the response, the Court DISCHARGES the order to

23   show cause. Within 21 days, Defendants shall file the appropriate waivers of service.

24
     IT IS SO ORDERED.
25

26      Dated:     November 18, 2020                           /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
